CONCURRING OPINION OF
HARTWELL, C. J.
Concurring in the decision of the court I will state why I' regard the statute as allowing the circuit court to change the venue.
By Sec. 1647 R. L. circuit courts have jurisdiction (1) of all criminal offenses committed within their circuits or transferred to them for trial from some other circuit; (2) of all suits for penalties and forfeitures; (3) of all causes, civil or criminal, appealed from any other court according to law (that is, from the district courts) ; (4) of all civil causes except as otherwise expressly provided (meaning, of course, when other *372express provisions are not made for their trial, as, for instance, in civil canses of which the supreme court may have exclusive original jurisdiction) ; (5) and may change the venue to some other circuit court (a) when a fair trial cannot be had before it and .(b) upon the consent of the parties.
B.y Sec. 1649 the power and jurisdiction of circuit courts relating to civil causes is limited as follows: (.1) Suits for penalties and forfeitures shall be triable only in the circuit where they were incurred; (2) actions of ejectment to quiet title and for trespass quare clausiun are triable only in the circuit in which the real property in question is situated; (o) divorce cases are triable only in the circuit where the parties last lived together as man and wife or in the circuit in which the applicant resides if both had not lived together in the Territory ; (4) probate of wills, appointment of administrators, ad-measurement of dower and matters relating thereto, -only in the circuit where the decedent last lived; matters of guardian and ’ward, only in the circuit in- which the person in whose behalf the proceeding was brought is domiciled; (6) partition matters, only in the circuit where the. real estate is situated; (7) adoptions, in the circuit in which the parents or either of them reside; (8) the power to issue writs of error, certiorari, mandamus, ne exeat, prohibition and quo warranto is in the judge of the circuit in which the occasion for the relief sought shall arise.
The question is whether the prohibition in subdivision two, Sec. 1649, of trying ejectment causes except in the circuit in which the land be situated limits the power in subdivision five, Sec. 1647, to change venues, or the power in subdivision four, Sec. 1647, to try all civil cases the trial of which is not otherwise expressly provided for.
In the Martello case, 19 Haw. 243, holding that parties in a divorce case could not by mutual consent have their case tried in any other circuit than where they last lived together, the plaintiff relied upon Central Trust Co. case, 151 U. S. 129, *373which held that where a defendant corporation voluntarily submitted to the jurisdiction of a circuit court by pleading to the merits this was a waiver of its privilege of being- sued in the district of its domicile, and the Schollenberger case, 96 U. S. 369, holding that the act of congress prescribing- the place where a person may be sued is not one affecting the general jurisdiction of courts. We considered that the judge was right in refusing to hear the divorce case in which the state is interested and not only the parties. The case distinguished between the statutory provisions for trying and for bringing a divorce case, but did not involve, the question of the power of the court to change venue for none had been. exercised.
The provisions for trying suits for penalties and forfeitures, ejectments, divorces, probate, guardian and ward and adoption matters, partitions and issuing writs, etc., seem to refer to the fourth subdivision of See. 1647 in that they modify the power therein given to circuit courts to hear 'any civil cause “except as otherwise expressly provided,” the trial of these matters being expressly provided for in Sec. 1648. The power of any circuit court under subdivision five of Sec. 1647 to change the venue in any civil- case pending before it is not a limitation upon the power of trying any civil case but merely enables the court in its discretion to transfer cases to another circuit,- the words “provided, however, that anv circuit court,” in this subdivision meaning nothing- more than the word “and” or “or.” The fourth and fifth subdivisions then might as well read as follows: “Circuit courts have jurisdiction of all civil causes, except those named in Sec. 1648, with power to change the venue of all such causes including those for the trial of which express provision is made.” Any other construction would nullify the provision for changes of venue which has always been authorized in cases in which it is shown that a fair and impartial trial cannot otherwise be had. (Sec. 857 C. C., and Sec. 857 C. L.) There is the strongest kind of presumption against legislative intent of *374such result and it ought not to be inferred from the statute if the inference may reasonably be avoided. “It not infrequently occurs that one portion or provision of a statute, if literally or even naturally construed, would practically nullify the whole, or some material portion, of the remainder of the act, with the effect of defeating its obvious purpose.” In such cases it is a settled rule of construction that “such an interpretation shall, if possible, be placed upon the statute, ut magis valeat quam pereat.” Sec. 265 Endlich, Interpretation. Again, “the question whether a proviso in the whole or in part relates to and qualifies, restrains or operates upon the immediately preceding provisions only of the statute, must depend, I think, upon its words and import, and not upon the division into sections that may be made for convenience of reference in the printed copies of the statute.” Sec. 186 lb. It is not a necessary rule that a proviso is always to be construed “with reference to the immediately preceding parts'of the clause to which it is attached,” but where a proviso “follows and restricts an enacting clause general in its scope and language, it is to be strictly construed and limited to the objects fairly within its terms.” Sec. 186 lb.
If the provisions in Sec. 1648 R. L., localizing the cases therein named, refer to subdivision four in Sec. 1647, giving general jurisdiction, instead of subdivision five, authorizing change of venue, there would be no miscarriage of justice in cases where a fair trial cannot otherwise be had, and such a construction is grammatically correct.
At common law an action of ejectment is local, triable only in the county in which the land is situated, but judges exercised discretionary power to change the venue in such cases. 3 Blackstone 294. The statute, in the fourth subdivision of Sec. 1647, goes further than the common law in giving circuit courts jurisdiction of all civil causes at law unless the local actions named in Sec. 1648 are excepted, but the prohibition of ejectment cases *375ill other circuits than where the land lies leaves the statute precisely as the matter stood at common law.
To the suggestion that the statute would then be unnecessary it must be observed that the common law was not declared in Hawaii until 1892, the date of this very statute.
Upon these considerations 1 think that the circuit court has discretionary power to change the venue in this action of ejectment.